MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                FILED
regarded as precedent or cited before any                                        Oct 08 2020, 8:21 am

court except for the purpose of establishing                                         CLERK
                                                                                 Indiana Supreme Court
the defense of res judicata, collateral                                             Court of Appeals
                                                                                      and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
David W. Stone IV                                        Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General of Indiana
                                                         George P. Sherman
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jerry Morgan, III,                                       October 8, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-864
        v.                                               Appeal from the Madison Circuit
                                                         Court
State of Indiana,                                        The Honorable Mark Dudley,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         48C06-2003-MC-678



Tavitas, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-864 | October 8, 2020             Page 1 of 10
                                             Case Summary
[1]   Jerry Morgan III appeals the trial court’s finding that Morgan was in direct

      contempt. We affirm.


                                                      Issue
[2]   Morgan raises two issues which we consolidate and restate as whether the trial

      court abused its discretion by finding Morgan in direct contempt. 1


                                                     Facts
[3]   On March 13, 2020, the trial court commenced a hearing on Morgan’s two

      pending criminal matters. Morgan, who was seated in the jury box,

      immediately interrupted the hearing by making comments. The transcript

      reflects that the deputy prosecutor asked for a bench conference. Morgan, who

      moved to the defense table, then made another comment. The transcript

      indicates that Morgan said, “(indiscernible) selling dope from the street

      (indiscernible).” Tr. Vol. I p. 4. The trial court exhorted counsel to “not look

      at [Morgan]. That’s what he wants.” Id.


[4]   At the ensuing bench conference, the deputy prosecutor alleged that Morgan

      had just threatened a police officer, Detective Norman Rayford with the

      Anderson Police Department. The deputy prosecutor stated: “Well [Morgan]




      1
       To the extent that Morgan makes an argument on the basis of the First Amendment to the United States
      Constitution, the argument is waived for failing to be cogent. See Ind. Appellate Rule 46(A)(8)(a).

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-864 | October 8, 2020              Page 2 of 10
      just threatened him in open court . . . Said I’m gonna get you . . . [t]o Norman

      Rayford. It’s a Level 6 felony.” Id. The trial court replied, “I didn’t hear it,”

      and played back the recording of the proceeding to determine if Morgan had

      indeed issued a threat to the Detective. Id. at 5. The judge concluded,

      “Unfortunately it didn’t pick up anything from the jury box. Didn’t pick him

      up. (indiscernible) [A]nd I can make out some of the words, but it’s not clear.”

      Id. at 5-6. The trial court indicated that the recording did partially record the

      second comment.


[5]   Detective Rayford subsequently took the stand and testified, with respect to

      Morgan’s first comment, that, “I began to hear mumbling, which drew my

      attention toward [Morgan’s] . . . direction. . . . [H]e looked in my eyes and told

      me that he was gonna get me.” Id. at 9. The deputy prosecutor asked Detective

      Rayford: “When somebody like that says ‘I’m gonna get you,’ what do you

      take that to mean?” Id. at 10. Detective Rayford replied: “Threatening physical

      assault.” Id. With respect to Morgan’s second comment, Detective Rayford

      testified: “Once he got to the ground floor, he informed that I need to worry

      about my brothers. . . . [H]e did inform that he was going to get the State on

      me.” Id. The following colloquy ensued:


              Q: And, [ ] what did you take that [ ] threat to be about the
              State? What does that mean?


              A: . . . [K]nowing Mr. Morgan the majority of my forty-four (44)
              years of life, I know him pretty well and I figured he probably
              was talkin’ about [ ] having the State Police investigate me or the
              FBI.
      Court of Appeals of Indiana | Memorandum Decision 20A-CR-864 | October 8, 2020   Page 3 of 10
              Q: And, would you also take that to be a threat?


              A: I do, sir.


      Id. at 11.


[6]   The focus of the hearing then turned to the particulars of Morgan’s pending

      criminal charges. Morgan took the stand, and the trial court explained:


              . . . I was aware [Morgan] made a comment to someone. I
              attempted to listen to the court recording, and couldn’t make out
              his comment from the jury box. . . . [A]nd we’ve had testimony
              from Detective Rayford as to what that comment was. . . .
              [S]ubsequent to the comment from the jury box, [ ] Mr. Morgan
              then made another comment to Detective Rayford from the
              defense table. I could make [sic] some of the words, and some of
              the words actually are the same as what Detective Rayford
              testified to here [ ] after the State started putting on its evidence
              as to its motion. And so, [ ] specifically what the court finds is
              that Mr. Morgan in both the comment from the jury box as well
              as from the defense table [ ] threaten[ed] Detective Rayford with
              bodily harm. [ ] [I]t happened here in court in front of myself
              and other members of the public. [ ] [I]t was in violation of the
              law to do so, threatening a police officer, which is a violation of
              the law. Pretty simple. [ ] [T]hat disturbs the orderly progression
              of court proceedings. We’ve had to take additional time. We’ve
              had to take additional evidence just to deal with this one issue.
              [ ] [T]hat disrupts all the other people that are here to get their
              cases resolved.


      Id. at 31-32. Morgan was subsequently afforded the opportunity to explain his

      behavior—an opportunity which he did not utilize. The trial court then held

      Morgan in direct contempt and later issued the following written order:

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-864 | October 8, 2020   Page 4 of 10
              Defendant made bodily threats to the lead detective in his case,
              Norman Rayford. Detective Rayford was present in court and
              heard the defendant’s threats. Defendant’s statements constitute
              an attempt to intimidate a witness, and may constitute a new
              crime. Defendant’s proceedings were interrupted due to his
              statements. The court granted defendant an opportunity to
              explain his conduct. The defendant exercised his 5th
              Amendment right against self-incrimination. The court finds the
              defendant in direct contempt.


      Appellant’s App. Vol. II p. 4. Morgan now appeals.


                                                   Analysis
[7]   Morgan appeals the trial court’s order finding him in direct contempt. Morgan

      denies that his conduct amounted to direct contempt and argues that the

      contempt finding constituted an abuse of discretion. “A court’s contempt

      power enables it to impose sanctions designed to ‘maintain[ ] its dignity,

      secur[e] obedience to its process and rules, rebuk[e] interference with the

      conduct of business, and punish[ ] unseemly behavior.’” Hunter v. State, 102

      N.E.3d 326, 329 (Ind. Ct. App. 2018) (quoting City of Gary v. Major, 822 N.E.2d

      165, 169 (Ind. 2005)). “It is soundly within the discretion of the trial court to

      determine whether a party is in contempt, and we review the judgment under

      an abuse of discretion standard.” Reynolds v. Reynolds, 64 N.E.3d 829, 832 (Ind.

      2016) (quoting Steele-Giri v. Steele, 51 N.E.3d 119, 124 (Ind. 2016)). “‘We will

      reverse a trial court’s finding of contempt only if there is no evidence or

      inference therefrom to support the finding.’” Id. “When reviewing a finding of

      contempt, we accept as true the statement entered by the trial court and will


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-864 | October 8, 2020   Page 5 of 10
      interfere with the judgment only where it clearly appears the acts do not

      constitute contemptuous acts.” Warr v. State, 877 N.E.2d 817, 824 (Ind. Ct.

      App. 2007) (citing Davidson v. State, 836 N.E.2d 1018, 1020 (Ind. Ct. App.

      2005)), trans. denied.


[8]   Indiana Code Chapter 34-47-2 defines direct contempt. 2 Both Indiana Code

      Section 34-47-2-1 and Indiana Code Section 34-47-2-3 are relevant here.

      Indiana Code Section 34-47-2-1 provides:


               (a) Every person who disturbs the business and proceedings of a
               court:


                        (1) by creating any noise or confusion;


                        (2) in a court of record; and


                        (3) while the court is open for and engaged in the
                        transaction of business;


               is considered guilty of a direct contempt of court.


               (b) This section applies to a disturbance caused:




      2
       Our Supreme Court has held that “judicial power to punish for contempt is inherent and ‘essential to the
      existence and functioning of our judicial system,’ and legislature ‘has no power to take away or materially
      impair it’ but ‘may regulate the exercise of the inherent contempt power by prescribing rules of practice and
      procedure[.]’” In re A.S., 9 N.E.3d 129, 132 (Ind. 2014) (quoting LaGrange v. State, 238 Ind. 689, 692-93, 153
      N.E.2d 593, 595 (1958)). Accordingly, “under the inherent power theory, the above statutory definitions of
      contempt are not so all-inclusive as to exclude other acts or conduct which may constitute contempt.”
      LaGrange, 238 Ind. at 694, 153 N.E.2d at 596.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-864 | October 8, 2020                    Page 6 of 10
                       (1) by the commission of a felony, a misdemeanor, or an
                       other unlawful act;


                       (2) by talking, moving about, or by signs, or gestures; or


                       (3) in any other manner.


      Ind. Code § 34-47-2-1.


[9]   Indiana Code Section 34-47-2-3 provides:


              A person:


                       (1) who:


                               (A) offers, gives, or promises any reward to;


                               (B) threatens to assault or injure;


                               (C) assaults or beats; or


                               (D) in any other manner influences, intimidates, or
                               attempts to influence;


              any witness to give or abstain from giving testimony in any case,
              or to abstain from attending as a witness in any case;


                       (2) who does any act to put a witness in fear, on account of
                       any testimony that the witness may have given; or


                       (3) who, on account of any testimony, injures or threatens
                       to injure a witness;

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-864 | October 8, 2020   Page 7 of 10
                is guilty of a direct contempt of the court in which the witness
                may be called to testify, if the acts are done in the presence of the
                court.


       Ind. Code § 34-47-2-3.


[10]   Morgan first argues that remand is required because the trial court lacked

       personal knowledge of his actions, meaning that his actions amounted to

       indirect contempt, not direct contempt. 3 Morgan contends that the trial court

       was required to have personal knowledge of the contents of his alleged threats

       to the police officer. Our Supreme Court has held that “[d]irect contempt

       includes those ‘actions occurring near the court, interfering with the business of

       the court, of which the judge has personal knowledge.’” In re Nasser, 644 N.E.2d

       93, 95 (Ind. 1994) (quoting Hopping v. State, 637 N.E.2d 1294, 1296 (Ind. 1994),

       cert. denied) (emphasis added).


[11]   Morgan contends that the personal knowledge requirement should be construed

       strictly so as to require that the judge hear the specific words of the disruptive

       comments directly, and to be personally aware of their content. 4 It is enough



       3
        Contempt can be either direct or indirect. Indirect contempt “involves those acts ‘committed outside the
       presence of the court which nevertheless tend to interrupt, obstruct, embarrass or prevent the due
       administration of justice.” Reynolds, 64 N.E.3d at 832 (citing A.S., 9 N.E.3d at 132). We note the practical
       difference that, while direct contempt findings may be entered summarily without formal charges or an
       evidentiary hearing, due process protections lie for findings of indirect contempt. See Ind. Code § 34-47-3-5;
       Ind. Code § 34-47-3-6 (entitling indirect contempt defendants to a hearing on a rule to show cause).
       4
         We note that the “personal knowledge” language did not generally appear in Indiana’s contempt
       jurisprudence until the Hopping decision in 1994. 637 N.E.2d at 1296. Prior to 1994, the preferred language
       for describing direct contempt was some variant of “in the presence of or so near to the court as to interrupt the
       proceedings of the court.” Whittem v. State, 36 Ind. 196, 212 (Ind. 1871) (emphasis added); see also Snyder v.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-864 | October 8, 2020                        Page 8 of 10
       that the judge was personally aware that a comment or threat has been made

       and that the comment or threat has disrupted the ordinary proceedings of the

       court. “Any act related to a current or pending proceeding which tends to deter

       the court from the performance of its duties may support a contempt

       proceeding. Any act which manifests a disrespect and defiance of a court may

       constitute direct criminal contempt.” Hopping, 637 N.E.2d at 1297 (citing

       Brumbaugh v. State 491 N.E.2d 983, 984 (Ind. 1986)) (emphasis in original).


[12]   There is no reasonable dispute as to whether the trial court judge had personal

       knowledge that the proceedings were being disrupted; he did. That the judge

       may not have understood the precise words used to cause the disturbance is of

       no moment. Whatever the content of Morgan’s remarks, they interfered with

       the business of the court, and were thus rightly punishable as “unseemly.”

       Hunter, 102 N.E.3d at 329 (quoting City of Gary, 822 N.E.2d at 169).


[13]   Morgan next argues that the evidence is insufficient to show that his actions

       disrupted the proceedings or amounted to threats. We will only overturn a

       finding of direct contempt, however, when “there is no evidence or inference




       State, 151 Ind. 553, 52 N.E. 152, 152 (1898) (“A direct contempt is an act committed in the presence of the
       court, or so near to it as to interrupt or disturb the proceedings thereof.”). We do not read our Supreme
       Court’s selection of the “personal knowledge” language in Hopping as a decision to uproot more than a
       century of consistent contempt jurisprudence. In distinguishing between direct and indirect contempt, the
       core of the inquiry is, and always has been, whether the contemptuous acts occur so near the court as to
       disturb its proceedings or undermine the judicial process. The “personal knowledge” language must not be
       misunderstood—as it is by Morgan—to necessitate that a trial judge know every particular or detail
       comprising the disturbance. Rather, it should properly be seen as an analogue for the true locus of the
       analysis: proximity of the contemptuous acts resulting in an interruption of the business conducted by the
       court.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-864 | October 8, 2020                   Page 9 of 10
       therefrom to support the finding.” Reynolds, 64 N.E.3d at 832 (quoting Steele-

       Giri, 51 N.E.3d at 124) (emphasis added). Morgan’s comments occurred in the

       courtroom, during the regular proceedings of the court, and immediately

       disturbed those proceedings. Morgan’s comments necessitated bench

       conferences, testimony from witnesses, and extensive commentary from the

       judge. 5 As the judge aptly observed, Morgan’s actions “disturb[ed] the orderly

       progression of court proceedings. We’ve had to take additional time. We’ve

       had to take additional evidence just to deal with this one issue. [ ] [T]hat

       disrupts all the other people that are here to get their cases resolved.” Tr. Vol. I

       pp. 31-32. There is certainly both evidence and inference to support a finding of

       direct contempt under Indiana Code Section 34-47-2-1; accordingly, we need

       not address whether Morgan’s action constituted direct contempt under Indiana

       Code Section 34-47-2-3. Morgan’s actions clearly disrupted the court

       proceedings and constituted direct contempt.


                                                     Conclusion
[14]   The trial court’s finding that Morgan was in direct contempt of court was not an

       abuse of discretion. We affirm.


[15]   Affirmed.


       Kirsch, J., and Pyle, J., concur.




       5
         Of the thirty-one pages of transcript from the hearing devoted to actual court activity, nearly thirteen are
       taken up by activities that would not have occurred but for Morgan’s disturbance.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-864 | October 8, 2020                      Page 10 of 10